RENDERED: JANUARY 21, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2021-CA-0733-MR


ABD’AL-AZEEZ JALAL HAKIM                                          APPELLANT



                  APPEAL FROM MONTGOMERY CIRCUIT COURT
v.                   HONORABLE DAVID A. BARBER, JUDGE
                           ACTION NO. 12-CR-00185



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND MAZE, JUDGES.

MAZE, JUDGE: Abd’al-Azeez Jalal Hakim, a/k/a Lee Martin Story (“Hakim”)

appeals from an order of the Montgomery Circuit Court denying his motion for

relief from his conviction or sentence pursuant to CR1 60.02. We agree with the



1
    Kentucky Rules of Civil Procedure.
trial court that Hakim’s motion is successive and that he failed to assert grounds

for relief under the rule. Hence, we affirm.

                For purposes of this appeal, the following facts are relevant. Hakim

was arrested on June 21, 2012, on unrelated charges. On August 17, 2012, while

he was incarcerated in the Montgomery County Regional Jail, he stabbed Gary

Muncie, a fellow inmate, in the neck with a pencil. Based on this action, he was

subsequently indicted and convicted of first-degree assault and being a persistent

felony offender in the first degree. The trial court sentenced Hakim in conformity

with the jury’s recommended sentence of thirty years’ imprisonment. On direct

appeal, the Kentucky Supreme Court affirmed his conviction and sentence. Hakim

v. Commonwealth, No. 2013-SC-000376-MR, 2014 WL 2809878 (Ky. Jun. 19,

2014).

                Hakim then filed a motion to vacate the judgment under RCr2 11.42,

claiming that his trial counsel had been ineffective. Following a hearing, the trial

court granted the motion and ordered a new trial. However, this Court reversed,

finding that the trial court misapplied the test for ineffective assistance of counsel

under Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d

674 (1984). Finding no showing of prejudicial error by counsel, this Court



2
    Kentucky Rules of Criminal Procedure.



                                            -2-
reinstated Hakim’s conviction. Commonwealth v. Hakim, No. 2016-CA-001489-

MR, 2017 WL 5624624 (Ky. App. Nov. 22, 2017). The Kentucky Supreme Court

denied Hakim’s motion for discretionary review.

             On May 18, 2020, Hakim filed a motion for relief from his sentence

under CR 60.02, claiming that he should be released because further incarceration

could subject him to the COVID-19 virus. The trial court denied the motion.

Hakim filed a motion to dismiss his appeal in that matter, which this Court granted

on May 10, 2021.

             On May 24, 2021, Hakim filed his present motion to vacate the

judgment under CR 60.02. He claimed that Muncie’s surgeon had given false

testimony and that the Commonwealth failed to provide exculpatory evidence prior

to trial. The trial court denied the motion, and this appeal followed.

             Hakim focuses on his claim that the Commonwealth failed to produce

a color photograph showing the injury to Muncie’s neck. He asserts that the

photograph was exculpatory because it would have cast doubt on the

Commonwealth’s evidence that the stabbing caused serious physical injury. He

also asserts that the photograph would show that the surgeon lied about the extent

of Muncie’s injury. The trial court concluded that these claims fell outside of the

scope of relief available under CR 60.02. The Commonwealth also argues that the




                                         -3-
motion was barred as successive and that Hakim failed to show why he could not

have raised this issue on appeal or in his prior motions.

             It is well-established that CR 60.02 is for relief that is not available by

direct appeal and not available collaterally under RCr 11.42. Gross v.

Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983). CR 60.02 is not intended to

afford individuals an additional opportunity to re-litigate issues that have already

been presented in an earlier direct appeal or collateral attack or present new issues

that could have been raised in those proceedings. McQueen v. Commonwealth,

948 S.W.2d 415, 416 (Ky. 1997); RCr 11.42(3). And CR 60.02 should only be

used to provide relief when the movant demonstrates why he or she is entitled to

the special, extraordinary relief provided by the rule. Gross, 648 S.W.2d at 856.

On appeal, the trial court’s denial of a CR 60.02 motion will not be overturned

absent an abuse of discretion. Age v. Age, 340 S.W.3d 88, 94 (Ky. App. 2011).

We will not disturb the trial court’s exercise of discretion absent a determination

that it was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles. Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             First, the Commonwealth argues Hakim’s motion is barred because

CR 60.02 generally does not permit successive post-judgment motions. Foley v.

Commonwealth, 425 S.W.3d 880, 884 (Ky. 2014). Hakim maintains that he

exercised due diligence in obtaining a copy of the photograph but the


                                          -4-
Commonwealth only provided him with a black-and-white copy. But as the

Commonwealth notes, the original photograph was introduced at trial.3

              Under CR 60.02, claims for relief based upon newly discovered

evidence and perjury or falsified evidence must be brought within one year after

the judgment. Claims based upon “any other reason of an extraordinary nature

justifying relief” must be brought within a reasonable time. Hakim failed to

present any significant reason for not raising this issue until more than eight years

after his judgment of conviction was entered. Moreover, other than his

unsupported allegations, Hakim fails to show how the photograph would be

exculpatory or establish perjury on the part of the surgeon. Therefore, we agree

with the trial court that Hakim failed to establish any grounds for relief under CR

60.02.

              Accordingly, we affirm the order of the Montgomery Circuit Court

denying Hakim’s CR 60.02 motion.

              ALL CONCUR.




3
  The color photograph was introduced at trial as Commonwealth’s Exhibit # 5. The photograph
is included in the sealed exhibit envelope with the Record on Appeal.



                                            -5-
BRIEFS FOR APPELLANT:               BRIEF FOR APPELLEE:

Abd’Al-Azeez Jalal Hakim, pro se    Daniel Cameron
West Liberty, Kentucky              Attorney General of Kentucky

                                    Perry T. Ryan
                                    Assistant Attorney General
                                    Frankfort, Kentucky




                                   -6-